Examiner’s Comments
Instant office action is in response to communication filed 5/13/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 103 has been considered and is persuasive therefore the previously filed 35 U.S.C. 103 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-3, 5-12 and 14-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “establishing, by a telemetry exporter in a network, a tunnel between the telemetry exporter and a traffic analysis service; obtaining, by the telemetry exporter, packet copies of a plurality of packets sent between devices via the network; forming, by the telemetry exporter, a set of traffic telemetry data by discarding at least a portion of one or more of the packet copies, based on a filter policy that specifies one or more packet headers of the packet copies to be included in the set of traffic telemetry data; applying, by the telemetry exporter, compression to the formed set of traffic telemetry data; and sending, by the telemetry exporter and via the tunnel, the compressed set of traffic telemetry data to the traffic analysis service for analysis.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Jing (CN 110113349) (ART furnished in 1IDS5/11/2021) teaches “The invention discloses a malicious encrypted flow feature analysis method, which belongs to the crossing field of network security and machine learning, and is used for analyzing the HTTPS flow and detecting the malicious threats in the HTTPS flow. The method comprises the following steps of modeling the flow data by taking a connection quaternion as a data structure, analyzing the encrypted flow from four levels by taking the connection quaternion as a unit, and extracting the flow-level features, TLS handshake features, X.509 certificate features and context features of the connection quaternion to obtain an initial feature set, adopting a recursive feature elimination method based on a decision tree to screen the initial feature set to obtain an optimal feature set used for the machine learning model training to thereby obtain a malicious encrypted flow detection model.” but does not teach the indicated subject matter above.
Another art of record Harrell (US Pre-Grant Publication No: 2019/349403) teaches “In one embodiment, a service that monitors a network obtains file characteristic data of a file stored on a first endpoint in the network. The service infers characteristics of encrypted content within encrypted traffic in the network between the first endpoint and a second endpoint, by applying a machine learning-based classifier to traffic data regarding the encrypted traffic session. The service compares the file characteristic data of the file to the inferred content characteristics of the encrypted content within the encrypted traffic, to detect the file within the encrypted traffic. The service enforces a network policy in the network, based on the detection of the file within the encrypted traffic.” but also does not teach the indicated subject matter above.
Another art of record Mcgrew etal. (EP 3 382 960) (ART furnished in IDS 5/11/2021) teaches “a device in a network receives telemetry data regarding a traffic flow in the network. One or more features in the telemetry data are individually compressed. The device extracts the one or more individually compressed features from the received telemetry data. The device performs a lookup of one or more classifier inputs from an index of classifier inputs using the one or more individually compressed features from the received telemetry data. The device classifies the traffic flow by inputting the one or more classifier inputs to a machine learning-based classifier.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492